DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 10-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent 8,899,718).
	With respect to claim 1, Yamada et al. teaches a method for manufacturing a beverage use can, the method comprising: 
forming an inkjet image (32) on an outer circumferential surface of a can body by inkjet printing (Column 8, Line 58-Column 9, Line 14 and Figures 12,13); and 
forming a character image (31) by plate printing (Column 8, Line 58-Column 9, Line 14 and Figures 12,13) inside a forming area (refer to marked-up Figure 13 in the detailed image, in which the inkjet image (32) is formed, of the outer circumferential surface of the can body (refer to marked-up Figure 13 in the detailed action and note Yamada et al. teaches the structural components that provide an inkjet image and a character image inside a forming area.  The image does not have a structural relationship to the can, therefore, the claimed structure does not further distinguish from the prior art). 

[AltContent: textbox (Outer surface of can body)][AltContent: arrow]
[AltContent: textbox (Dark Outline is considered a Forming Area)][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    253
    309
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    32
    211
    media_image2.png
    Greyscale
 
With respect to claim 2, Yamada et al. teaches the inkjet image formed by the inkjet printing is formed over an entirety of the outer circumferential surface of the can body (Column 8, Line 58-Column 9, Line 14 and Figures 12,13), and the character image (31) formed by the plate printing is formed on a portion of the outer circumferential surface of the can body (refer to marked-up Figure 13 in the detailed action).
	With respect to claim 5, Yamada et al. teaches the inkjet printing comprises forming, on the outer circumferential surface of the can body, the inkjet image including a photo image (Column 1, Lines 61-66).
	With respect to claim 8, Yamada et al. teaches the claimed invention including forming an inkjet image (32) on an outer circumferential surface of a can body by inkjet printing (Column 8, Line 58-Column 9, Line 14 and Figures 12, 13) and forming a character image (31) in an area extending in an axial direction of the can body by plate printing printing (Column 8, Line 58-Column 9, Line 14 and Figures 12, 13), the area is inside a forming area of the inkjet image (refer to marked-up Figure 13 and note the image does not have a structural relationship to the can, therefore, the claimed structure does not further distinguish from the prior art).
	With respect to claim 10, Yamada teaches wherein image formation by the plate printing is performed after image formation by the inkjet printing (Column 4, Line 57-Colum 5, Line 3 and Figures 2, 4).
	With respect to claim 11, Yamada et al. teaches the inkjet image (32) formed by the inkjet printing is formed over an entirety of the outer circumferential surface of the can body (Column 8, Line 58-Column 9, Line 14 and Figures 12, 13), and then the character image (31) formed by the plate printing is formed on the image formed by the inkjet printing (Column 3, Lines 24-33, Column 8, Line 58-Column 9, Line 14 and Figures 12,13).
With respect to claim 12, Yamada et al. teaches the claimed invention with the exception of forming a multi-level image on an outer circumferential surface of a can body by inkjet printing, the multi-level image being included in images to be formed on the outer circumferential surface; and forming a binary image by plate printing inside a forming area of an inkjet image (refer to marked-up Figure 13 in the detailed action) in which the inkjet image (32) is formed by inkjet printing (Figure 13).
With respect to claim 16, Yamada et al. teaches the inkjet image (32) and the character image (31) are formed by overlapping a part of the inkjet image (32) formed inside the forming area to the character image (31) formed inside the forming area by plate printing (Column 8, Line 58-Column 9, Line 14 and Figures 12,13).
With respect to claim 18, Yamada et al. teaches the character image (31) is formed inside the forming area after the inkjet image (32) is formed inside the forming area (refer to marked-up Figure 13, Figure 14 and note the image does not have a structural relationship to the can, therefore, the claimed structure does not further distinguish from the prior art).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 9, 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (US Patent 8,899,718) in view of Noll et al. (US Publication 2015/0174917).
With respect to claim 6, Yamada et al. teaches the claimed invention including  the plate printing comprises forming, the character image (Column 4, Lines 57-Column 5, Line 12), Yamada et al. does not explicitly disclose the character image represents at least one of information on a manufacturer and information on contents in the can body.
 Noll et al. teaches character image represents at least one of information on a manufacturer and information on contents in the can body (Abstract and Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Yamada et al. to provide a character image representing at least one of information on a manufacturer and information on contents in the can body as taught by Noll et al. for the purpose of providing an aesthetically pleasing design on a can surface.
With respect to claim 7, Yamada et al. teaches the claimed invention including forming an image on an outer circumferential surface of a can body by inkjet printing (Column 8, Line 58-Column 9, Line 14 and Figures 12, 13) and an forming an image (31) by plate printing inside a forming area (refer to marked-up Figure 13 in the detailed action), in which the inkjet image is formed, of the outer circumferential surface of the can body (refer to marked-up Figure 13 in the detailed action and note Yamada et al. teaches the structural components that provide an inkjet image and a character image inside a forming area.  The image does not have a structural relationship to the can, therefore, the claimed structure does not further distinguish from the prior art).
 However does not explicitly disclose forming an image including a trademark and/or a code image.
	Noll et al. teaches providing a code image on the outer circumferential surface of the can body by a printing process (Paragraph 0005) and the another image (222) being formed in an area that is smaller than another area in which the image (212) is formed by another printing process (Abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Yamada et al. to provide a code image and the another image being formed in an area that is smaller than another area in which the image as taught by Noll et al. for the purpose of providing an aesthetically pleasing design on a can surface.
	With respect to claim 9, Yamada et al. in view of Noll et al. teaches the claimed invention with the exception of the area extending in the axial direction comprises a plurality of the areas extending in the axial direction, the plurality of the areas being located at mutually different positions in a circumferential direction of the can body, and a sum of the plurality of the areas extending in the axial direction is smaller than the forming area of the inkjet image.
	However, it is noted that the mere change in shape would not patentably
distinguish from the prior art since the size and configuration does not change the functionality of the printing structure. In re Rose, 105 USPQ 237 (CCPA 1955). Also, no criticality in the change in size and configuration is disclosed in the specification, and the change in size seems to be merely design choice (see MPEP 2144.04(1V)).
Therefore, it would have been obvious before the effective filing date of the claimed invention to form an image in an area extending in the axial direction comprising a plurality of the areas extending in the axial direction, the plurality of the areas being located at mutually different positions in a circumferential direction of the can body, and a sum of the plurality of the areas extending in the axial direction is smaller than forming area of the inkjet image since such a modification would result in providing a more aesthetically pleasing design on an outer surface of a can.
With respect to claim 13, Yamada et al. teaches a beverage use can comprising: 
	a can main body (4) of a cylindrical shape (Figures 12, 3); 
an inkjet image part (32) formed on an outer circumferential surface of the can main body (Figures 12,13), the inkjet image part (32) being formed by inkjet printing (Column 8, Line 58-Column 9, Line 14 and Figures 12,13); 
another image (31) part formed on the outer circumferential surface of the can main body (Figures 12, 13) and inside a forming area of the inkjet image part, the another image part being formed by plate printing (Column 8, Line 58-Column 9, Line 14 and Figures 12,13).  
However, Yamada does not explicitly disclose the another image part being smaller in area than the image part and the another image part including at least one of a character image, a trademark, and a code image. Noll teaches wherein another image (222) being formed in an area that is smaller than another area in which the image (212) is formed by a different process (Abstract) and another image part including character image (Abstract and Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Yamada et al. to provide the another image being formed in an area that is smaller than another area in which the image and at least one of a character image as taught by Noll et al. for the purpose of providing an aesthetically pleasing design on a can surface.
	With respect to claim 14, Yamada et al. teaches a beverage can comprising: 
a can main body (4) of a cylindrical shape (Figures 12, 13); 
an inkjet overall image (32) formed on an outer circumferential surface of the can main body such that the overall image extends in a circumferential direction of the can main body, the overall inkjet image (32) being formed by inkjet head printing (Column 8, Line 58-Column 9, Line 14 and Figures 12, 13); and a partial image (31) formed on a portion of the outer circumferential surface of the can main body(Column 8, Line 58-Column 9, Line 14 and Figures 12,13) and inside a forming area of the inkjet overall image (32).
However, Yamada et al. is silent with respect to the partial image including at least one of a character image, a trademark, and a code image, the partial image being formed by plate printing.
Noll teaches partial image including a character image (Abstract and Paragraph 0005).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention taught by Yamada et al. to provide a partial image including a character image as taught by Noll et al. for the purpose of providing an aesthetically pleasing design on a can surface.
	With respect to claim 15 Yamada teaches a beverage article (4) comprising: the beverage can (4) according to claim 13; and contents in the beverage use can (note: the contents of the can do not further differentiate from the structure of the can).
With respect to claim 17, Yamada et al. teaches a formation area of the character image formed inside the forming area of the inkjet image is smaller than the forming area of the inkjet image.  
Noll teaches wherein another image (222) being formed in an area that is smaller than another area in which the image (212) is formed by a different process (Abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamada et al. to provide an image being formed in an area that is smaller than another area as taught by Noll et al. for the purpose of providing an aesthetically pleasing design on an outer surface of a can.

Response to Arguments
4.	Applicant’s arguments with respect to claim(s) 1, 2 and 5-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARISSA LIANA FERGUSON SAMRETH whose telephone number is (571)272-2163. The examiner can normally be reached M-F 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Marissa Ferguson-Samreth/Examiner, Art Unit 2853                                                                                                                                                                                                        
/MATTHEW G MARINI/Primary Examiner, Art Unit 2853